UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 MABEL FLOOD, as Parent/Guardian of T.F.,

                        Plaintiff,

                        v.                           Civil Action No. 15-497 (BAH)
                                                     Judge Beryl A. Howell
 DISTRICT OF COLUMBIA,

                        Defendant.

                                     MEMORANDUM OPINION

       After prevailing in an administrative due process hearing on her claim under the

Individuals with Disabilities in Education Act and Individuals with Disabilities in Education

Improvement Act (collectively, the “IDEA”), 20 U.S.C. §§ 1400, et seq., the plaintiff, Mabel

Flood, who is suing on behalf of herself and her minor child, seeks reimbursement of attorneys’

fees and costs she incurred in pursuing her successful claim. Compl. Decl. Judgment & Relief

(“Compl.”), ECF No. 1. The plaintiff’s request was referred to a Magistrate Judge, See Order

Referring Case to Magistrate Judge, ECF No. 3, who issued a Report and Recommendation

(“R&R”) recommending reimbursement at a rate equivalent to three-quarters of the hourly rate

requested by the plaintiff. ECF No. 15.

       The plaintiff timely objected to this recommendation on the ground that the Magistrate

Judge erred in recommending reimbursement at a rate that does not reflect the prevailing market

rate in the District of Columbia for the services she received in connection with her successful

administrative action. Pl.’s Obj. Mag. Judge’s R&R (“Pl.’s Obj.”), ECF No. 16. Pending before

the Court are the parties’ cross-motions for summary judgment, Pl.’s Mot. Summ. J. (“Pl.’s


                                                 1
Mot”), ECF No. 9; Def.’s Opp’n Pl.’s Mot. Summ. J. & Cross-Mot. Summ. J. (“Def.’s Opp’n”),

ECF No. 11, under the IDEA attorneys’ fees provision, 20 U.S.C. § 1415(i)(3)(B)(i)(I). For the

reasons set forth below, the plaintiff’s objection is sustained, and each party’s motion is granted

in part and denied in part.

I.     BACKGROUND

       The plaintiff is the mother of T.F., a District of Columbia Public School (“DCPS”)

student who was diagnosed at an early age with various psychological and behavioral issues,

including Attention Deficit-Hyperactivity Disorder and Bipolar Disorder. Compl., Ex. 1

(“Hearing Officer Determination” or “HOD”) at 2–7, ECF No. 1-4. Throughout his elementary

education, T.F. experienced serious emotional and behavioral difficulties that have substantially

impaired his academic progress. Id. Due to these difficulties, T.F. attended at least three

different elementary schools over a period of five years, during which time his frequent outbursts

escalated from simple classroom disruptions to threats of physical violence and at least one

incident in which T.F. assaulted another student. Id.

       Despite the plaintiff’s repeated requests over the course of more than two years, DCPS

consistently declined to conduct a comprehensive assessment of T.F.’s abilities and needs, as

well as his potential eligibility for special education services under the IDEA. Id. Set out below

is a summary of the plaintiff’s successful effort to obtain such an assessment by means of an

administrative due process proceeding, followed by the relevant procedural history underlying

the present dispute.




                                                 2
        A.     The Underlying Merits Action

        T.F. began experiencing serious behavioral and emotional difficulties soon after enrolling

in elementary school. He was held back in Kindergarten, and continued to have difficulties

during his first- and second-grade years. Id. at 3. By the end of second grade, T.F. demonstrated

“pervasive sadness, anger, irritability, paranoia, detachment, temper tantrums, arguing with

adults, defying adult requests and rules, blaming others, and deliberately annoying people.” Id.

Unfortunately, after a move to a new school for the 2011–2012 school year, T.F.’s troubling

behavior persisted. Consequently, at some point during his third-grade year, school staff

informed the plaintiff that T.F. would be asked to leave his new school if he did not receive

medication to treat his emotional and behavioral issues. Id. at 3. In response, the plaintiff asked

school officials to conduct a complete evaluation to assess T.F.’s emotional challenges and

educational needs. Id. School officials apparently declined to conduct such an evaluation. See

id. at 2, 9.

        Thereafter, when T.F. began attending a third school during the 2012-2013 school year,

the plaintiff alerted school administrators of T.F.’s behavioral issues and indicated to a school

counselor that T.F. required a full evaluation to determine the extent of his educational and

emotional challenges. Id. at 4. While this second request for evaluation prompted the school

counselor to work with the plaintiff to address T.F.’s attendance issues, id., school officials again

declined to conduct a more comprehensive evaluation of T.F.’s abilities and needs, see id. at 2, 9.

The next school year, in September 2013, T.F.’s behavior continued to impede his academic

progress, prompting the plaintiff for the third time to approach school officials to obtain an

evaluation of T.F. Id. at 4–5. In response, a school counselor advised the plaintiff that, because



                                                  3
T.F.’s problems were primarily behavioral, T.F. was ineligible for an Individualized Education

Program (“IEP”) and associated special education services under the IDEA. Id. at 5. As a result,

in December 2013, instead of conducting a full evaluation of T.F.’s needs, school staff developed

a more limited plan to address T.F.’s disruptive classroom behavior. Id. at 5–6.

        This newly developed plan notwithstanding, T.F. continued to demonstrate significant

behavioral issues during the 2013–2014 school year. Id. at 6. Due to T.F.’s disruptive and

aggressive behaviorincluding an incident in which T.F. assaulted another studentT.F. was

suspended for more than ten days in the spring of 2014. Id. At some point during this period,

both the plaintiff and an outside mental health worker again, for the fourth time, asked school

staff to evaluate T.F. more thoroughly to determine how best to address his mounting academic

and behavioral issues. Id. Again, however, school staff declined to conduct any such evaluation.

See id. at 2, 9.

        With DCPS continuing to refuse to evaluate T.F., the plaintiff filed an IDEA

administrative due process complaint on August 6, 2014. Id. at 1. Alleging that DCPS violated

the IDEA by failing to respond to her repeated requests for a full evaluation of T.F., the plaintiff

sought an order requiring DCPS to evaluate T.F.’s educational needs and potential eligibility for

special education services under the IDEA. Id. at 2. Following a prehearing conference on

August 21, 2014, the administrative Hearing Officer convened a hearing on September 5, 2014,

during which the parties submitted a total of twenty-five exhibits and presented testimony from

both the plaintiff and a school counselor from T.F.’s then-current elementary school. Id. at 1–2.

        On September 19, 2014, the Hearing Officer issued an HOD concluding that the

plaintiff’s request for a comprehensive evaluation of T.F. was reasonable. Id. at 14. Given



                                                  4
DCPS’s extended failure to address T.F.’s behavioral issues, the Hearing Officer granted the

plaintiff’s request to require DCPS to fund an independent assessment of T.F.’s educational

abilities and needs. Id. at 14–15. Within ten days of the completion of these assessments, the

HOD directed DCPS to determine T.F.’s eligibility under the IDEA for special education

services. Id. at 15.

         B.       The Attorneys’ Fees Report and Recommendation

         Following the resolution of her administrative due process claim, the plaintiff filed the

instant action on April 6, 2015. See Compl. As a prevailing party in her effort to obtain an

evaluation of her child’s eligibility for special education services, the plaintiff seeks

reimbursement of the attorneys’ fees and costs she incurred in litigating her successful

administrative due process claim. Id. at 4–5. Specifically, the plaintiff seeks reimbursement for

a total of 68.8 hours her attorney billed in connection with her administrative proceeding, to be

reimbursed at the rate provided for her attorney under the familiar Laffey Matrix maintained by

the U.S. Attorney’s Office for the District of Columbia (“USAO Laffey Matrix”). Id. 1 Under

this matrix, an attorney, like the plaintiff’s attorney, with between eleven and nineteen years of

experience is entitled to an hourly rate of $460. Id. In addition to these requested fees, the

plaintiff seeks reimbursement of $710 in associated litigation costs, resulting in a total requested

award of $32,358. Id., Ex. 2 (“Application for Payment of Attorney Fees and Costs Pursuant to


1
          Established in Laffey v. Nw. Airlines, Inc., 572 F. Supp. 354, 371 (D.D.C.1983), aff’d in part, rev’d in part
on other grounds, 746 F. 2d 4 (D.C. Cir. 1984), the Laffey Matrix recommends a presumptive maximum hourly rate
for attorneys engaged in “complex federal litigation,” id. at 372. In the years since it was initially proposed, the
Laffey Matrix has spawned two versions: (1) a version maintained by the U.S. Attorney’s Office for the District of
Columbia, which is linked to inflation, as measured by the Consumer Price Index for all items in the Washington,
DC area; and (2) an “enhanced” version, first approved in Salazar v. District of Columbia, 123 F. Supp. 2d 8
(D.D.C. 2000), which is adjusted for inflation using the more rapidly rising Legal Services Index of the nationwide
Consumer Price Index (“Salazar/LSI Matrix”). See Jones v. District of Columbia, No. 15-CV-155 (BAH), 2015 WL
9907797, at *1, n.1 (D.D.C. Oct. 29, 2015). The plaintiff's requested rate derives from the USAO Laffey Matrix.

                                                          5
the Individuals with Disabilities Act”). The District argues that the plaintiff’s requested

reimbursement rate for her attorney’s time is unreasonably high, and proposes instead a rate

equivalent to three-quarters of the plaintiff’s attorney’s full Laffey rate, which equates to $345

per hour. Def.’s Opp’n at 10–13.

         Following referral of the plaintiff’s fee request to a Magistrate Judge for full case

management, see Order Referring Case to Magistrate Judge, ECF No. 3, the parties cross-moved

for summary judgment, see Pl.’s Mot.; Def.’s Opp’n. The Magistrate Judge subsequently issued

an R&R recommending that the plaintiff’s motion for summary judgment be granted in part and

denied in part. See R&R at 2.2 Finding that the plaintiff qualifies as a “prevailing party” for

purposes of the IDEA fee-shifting provision, id. at 5, the R&R recommends reimbursement at

the reduced hourly rate proposed by the District, id. at 12. Finally, the R&R recommends that

the plaintiff be reimbursed at half of this hourly rate for three hours of travel time billed by her

attorney. Id. at 12–13. As a result of these reductions, the R&R recommends a total award of

$24,273.50, representing a roughly 25 percent reduction below the plaintiff’s initial request. Id.

at 13.

         The plaintiff timely objected to the R&R on grounds that the Magistrate Judge erred in

recommending a fee award based on the reduced reimbursement rate proposed by the District,

and that she is instead entitled to reimbursement at her attorney’s full Laffey rate. See LCvR

72.3(b). The plaintiff’s objection has been fully briefed and is now ripe for consideration.




2
         The R&R did not include a recommended disposition of the District’s cross-motion for summary judgment.
See generally R&R. Given the recommendation regarding the plaintiff’s motion, however, the Magistrate Judge
appears to recommend granting the District’s cross-motion in its entirety.

                                                      6
II.      LEGAL STANDARD

         The IDEA provides that “the court, in its discretion may award reasonable attorneys’ fees

. . . to a prevailing party who is the parent of a child with a disability.” 20 U.S.C.

§ 1415(i)(3)(B)(i). This statutory language makes plain that a prevailing party in an IDEA action

may seek the award of attorneys’ fees that are “reasonable.” Id. The D.C. Circuit has developed

a “three-part” analysis for assessing whether a requested fee award is reasonable under federal

statutes authorizing fee-shifting. Eley v. District of Columbia, 793 F.3d 97, 100 (D.C. Cir.

2015). “First, the court must determine the number of hours reasonably expended in litigation.

Second, it must set the reasonable hourly rate. Finally, it must determine whether use of a

multiplier is warranted.” Id. (internal citations and quotations omitted). 3 With regard to the

proposed hourly rate, the Court considers three sub-elements: “(1) ‘the attorney[’s] billing

practices,’ (2) ‘the attorney[’s] skills, experience, and reputation’ and (3) ‘the prevailing market

rates in the relevant community.’” Id. (quoting Covington v. District of Columbia, 57 F.3d 1101,

1107 (D.C. Cir. 1995)).

         “The ‘fee applicant bears the burden of establishing entitlement to an award,

documenting the appropriate hours, and justifying the reasonableness of the rates.’” Eley, 793

F.3d at 100 (quoting Covington, 57 F.3d at 1107–08). Once an applicant meets this initial

burden, a presumption applies that the number of hours billed and the hourly rates are

reasonable. Covington, 57 F.3d at 1110–11; see also Jackson v. District of Columbia, 696 F.

Supp. 2d 97, 101 (D.D.C. 2010) (citing Blackman v. District of Columbia, 677 F. Supp. 2d 169,

172 (D.D.C. 2010)). At that point, the burden shifts to the opposing party to “provide specific


3
         Since the IDEA prohibits application of any bonus or multiplier, Eley, 793 F.3d at 100 (citing 20 U.S.C. §
1415(i)(3)(C)), only the first and second elements of this analysis are considered in the discussion that follows.

                                                         7
contrary evidence tending to show that a lower rate would be appropriate.” Covington, 57 F.3d

at 1109–10 (quoting Nat’l Ass’n of Concerned Veterans v. Sec’y of Def., 675 F.2d 1319, 1326

(D.C. Cir. 1982)).

       While the IDEA authorizes the court to award reasonable attorneys’ fees “in its

discretion,” 20 U.S.C. § 1415(i)(3)(B)(i), the D.C. Circuit has observed, “notwithstanding the

apparently permissive language of the statute, the Supreme Court has interpreted similar

language in other fee-shifting contexts to mean that the prevailing plaintiff ‘should ordinarily

recover an attorney’s fee unless special circumstances would render such an award unjust.’”

Price v. District of Columbia, 792 F.3d 112, 114–15 (D.C. Cir. 2015) (citing authorities). A

district court’s award of attorneys’ fees is reviewed for an abuse of discretion. Eley, 793 F.3d at

103 (citing King v. Palmer, 950 F.2d 771, 785 (D.C. Cir. 1991) (en banc)), and the D.C. Circuit

will not upset such an award “‘absent clear misapplication of legal principles, arbitrary fact

finding, or unprincipled disregard for the record evidence,’” id. (quoting Kattan ex rel. Thomas

v. District. of Columbia, 995 F.2d 274, 278 (D.C. Cir. 1993)).

III.   DISCUSSION

       At the outset, three elements of the recommended fee award proposed in the R&R are not

in dispute: (1) that the plaintiff qualifies as a “prevailing party” within the meaning of the IDEA

fee-shifting provision and is therefore entitled to reimbursement of attorneys’ fees; (2) that the

plaintiff’s attorney reasonably billed 68.8 hours in connection with the plaintiff’s successful

administrative action; and (3) that three hours of travel time billed by the plaintiff’s attorney

should be reimbursed at half the rate otherwise deemed reasonable in calculating the plaintiff’s

final fee award. See generally Pl.’s Obj.



                                                  8
       With the plaintiff therefore objecting only to the reimbursement rate recommended in the

R&R, the Court is confronted again with a dispute now familiar in this jurisdiction: namely, how

best to identify the appropriate rate at which successful IDEA claimants should be reimbursed

for the attorneys’ fees incurred to vindicate the rights of their children to a free and appropriate

public education. As is often the case in such disputes, the plaintiff requests reimbursement at

the full USAO Laffey rate commensurate with her attorney’s nearly two decades of practice

experience. Compl. at 1. In support, the plaintiff points to evidence of her attorney’s billing

practices and experience, as well as evidence offered to demonstrate that her requested

reimbursement rate “reflects the customary fee for similarly complex work and the experience,

reputation, and ability of [her] attorney.” Pl.’s Mem. Supp. Pl.’s Mot. Summ. J. (“Pl.’s Mem.”)

at 4–5, ECF No. 9. In response, the District contends that the plaintiff’s proposed rate is

unreasonably high and proposes instead reimbursement at a rate equivalent to three-quarters of

the plaintiff’s requested rate. Def.’s Opp’n at 6–13. The District contends that full Laffey rates

are unwarranted here because IDEA administrative proceedings do not qualify as “complex

federal litigation,” and points to various decisions in this Court in which prevailing IDEA

claimants received reimbursement at three-quarters of the otherwise applicable Laffey rate in

“non-complex” IDEA cases. Def.’s Resp. Pl.’s Objs. Mag. Judge’s R&R (“Def.’s Resp.”) at 3–

4, ECF No. 17.

       Declining the plaintiff’s request for reimbursement at her attorney’s full Laffey rate, the

Magistrate Judge concluded that the evidence offered by the plaintiff “does not satisfactorily

establish that USAO or enhanced Laffey rates are an appropriate market rate for IDEA

litigation.” R&R at 8. Specifically, the Magistrate Judge found unconvincing the plaintiff’s



                                                  9
evidence of the prevailing rate at which practitioners in the District of Columbia charge clients

for services in connection with IDEA administrative proceedings. Id. at 8–9. Instead, the R&R

concludes that the plaintiff failed to demonstrate that her underlying IDEA action was

particularly complex and, as a result, recommends reimbursement at the reduced rate proposed

by the District. Id. at 10–12. Objecting to this recommendation, the plaintiff argues that the

District has failed to refute record evidence that her proposed rate reflects the prevailing market

rate for similarly experienced attorneys engaged in IDEA litigation in the District of Columbia,

Pl.’s Obj. at 1–2, and that the reduction below this prevailing rate recommended by the

Magistrate Judge is inconsistent with this Court’s precedent, id. at 3.

        Following a summary of recent binding precedent addressing the determination of the

appropriate rate at which successful IDEA claimants should be reimbursed for their attorneys’

efforts, the plaintiff’s objection is examined below.

        A.       Successful IDEA Fee Applicants Must Demonstrate that Requested Rates are
                 in Line with Prevailing Market Rates for Similar Services

        The D.C. Circuit recently considered the appropriate reimbursement rate for successful

IDEA claimants in Eley v. District of Columbia. 793 F.3d at 97. In that case, the fee applicant

sought, and was awarded, reimbursement based on the Salazar/LSI Matrix for attorneys’ fees

incurred in prevailing in an IDEA administrative action. Id. at 102.4 The D.C. Circuit vacated

this final award and, in so doing, clarified the evidentiary burden prevailing parties bear in




4
         As previously noted, supra n.1, the Salazar/LSI Matrix generally provides for higher hourly rates than the
USAO Laffey Matrix. As here, the District argued that successful IDEA claimants are entitled to reimbursement at
rates no more than three-quarters of the hourly rates provided by the USAO Laffey Matrix. Eley v. District of
Columbia, 999 F. Supp. 2d 137, 159 (D.D.C. 2013).

                                                        10
seeking reimbursement for reasonably incurred attorneys’ fees under federal fee-shifting statutes.

Id. at 105.

        In support of her requested rate, the plaintiff in Eley presented the following evidence:

(1) a declaration from her attorney describing his experience litigating IDEA cases, for which he

averred he routinely charged paying clients at rates comparable to those requested by the

plaintiff; and (2) a declaration from the economist who developed the Salazar/LSI Matrix, who

identified four decisions between 1995 and 2011 where this Court and another federal court used

that matrix to calculate reasonable fee awards. Id. at 104; see also Eley v. District of Columbia,

999 F. Supp. 2d 137, 150, 156 (D.D.C. 2013). Reviewing this evidence, the Eley Court noted

that fee matrices serve as a “‘useful starting point’ in calculating the prevailing market rate” in a

particular jurisdiction, Eley, 793 F.3d at 100 (quoting Covington, 57 F.3d at 1109), but

emphasized that a fee applicant bears the burden of demonstrating that any proposed

reimbursement rate is “in line with those prevailing in the community for similar services,” id. at

104 (emphasis added) (internal quotations omitted) (quoting Covington, 57 F.3d at 1109).

Specifically, the Court stressed that a fee applicant must “‘produce satisfactory evidence—in

addition to her attorney’s own affidavits—that her requested rates are in line with those

prevailing in the community for similar services by lawyers of reasonably comparable skill,

experience and reputation.’” Id. (emphasis in original) (alteration omitted) (quoting Blum v.

Stenson, 465 U.S. 886, 895 n.11 (1984)). Beyond a fee matrix, such evidence may include, inter

alia, “‘surveys to update [the matrix]; affidavits reciting the precise fees that attorneys with

similar qualifications have received from fee-paying clients in comparable cases; and evidence of




                                                 11
recent fees awarded by courts or through settlement to attorneys with comparable qualifications

handling similar cases.’” Id. at 101 (quoting Covington, 57 F.3d at 1109).

       Under this standard, the D.C. Circuit held that the plaintiff failed to provide sufficient

evidence to demonstrate that her requested rates were in line with those charged by attorneys

litigating IDEA cases in the District of Columbia. Id. at 104. In particular, though the plaintiff

offered evidence of four prior cases in which Judges in this District and another federal district

court granted fee awards based on rates supplied by Salazar/LSI Matrix, the Circuit noted that

none of these prior fee awards arose from an IDEA proceeding. Id. at 103. By contrast, the

Circuit observed that the District identified more than forty IDEA cases in this jurisdiction in

which prevailing plaintiffs were reimbursed at hourly rates below those supplied by the

Salazar/LSI Matrix. Id. at 104. Thus, the Eley Court concluded that the plaintiff had not met her

burden of justifying the reasonableness of her requested reimbursement rates. Id. Nonetheless,

while holding that the plaintiff in that case did not meet this evidentiary burden, the Eley Court

expressly declined to decide whether, as a matter of law, successful IDEA claimants may receive

reimbursement at rates provided under either Laffey-derived matrix. Id. at 105. In a brief

concurrence, however, one Judge on the Eley panel expressed his view that the USAO Laffey

Matrix “is appropriate for IDEA cases.” Id. (Kavanaugh, J., concurring).

       This brief concurrence aside, Eley confirms that parties seeking reimbursement under

federal fee-shifting statutes must demonstrate that any requested reimbursement rate is in line

with the prevailing market rate in the District of Columbia for services similar to those for which

they seek reimbursement. To meet this burden, successful IDEA claimants must produce

sufficient evidence, beyond their own attorneys’ affidavits, to show that their requested rates are



                                                 12
a fair approximation of the prevailing rate for the services they received in connection with their

successful claim, which evidence may include evidence of other recent IDEA fee awards, as well

as direct evidence of rates charged by similarly situated IDEA attorneys in the District of

Columbia.

       B.      Putting Eley into Practice

       As described above, under Eley, an IDEA fee applicant seeking reimbursement at Laffey

rates must demonstrate that these requested rates are in line with those charged for similar

services in this jurisdiction. While the D.C. Circuit has yet to delineate the precise contours of

this evidentiary burden, the Court’s analysis in Eley provides certain guideposts to assist review

of record evidence submitted by the parties in this case. With this in mind, before turning to the

evidence offered by the plaintiff in support of the instant fee application, two of these general

guides are considered.

               1.        Reasonable Reimbursement Rates Must be Determined Without Regard
                         to the Relative Complexity of a Particular IDEA Action

       First, Eley counsels in favor of identifying reasonable reimbursement rates for IDEA

cases generally, without regard to the unique features of an underlying IDEA proceeding in a

particular case. This emphasis on determining an appropriate reimbursement rate for IDEA

cases as a category or type of federal litigation, as opposed to attempting to identify reasonable

rates on a case-by-case basis, is most evident in the Eley Court’s review of the evidence offered

by the plaintiff in support of her requested reimbursement rate in that case. Throughout that

discussion, the D.C. Circuit emphasized the plaintiff’s failure to demonstrate that IDEA cases, as

a class of litigation, entail hourly rates comparable to those provided under Laffey. See, e.g.,

Eley, 793 F.3d at 104 (“Absent from her submission . . . [was] evidence that her ‘requested rates


                                                 13
are in line with those prevailing in the community for similar services,’ i.e., IDEA litigation.”

(emphasis in original) (quoting Covington, 57 F.3d at 1109)); id. at 105 (“[A]bsent is any record

evidence . . . demonstrating that IDEA litigation is as complex as the type of litigation that

supports the ‘enhanced’ hourly rates in the LSI Laffey Matrix.”). By describing IDEA cases as a

distinct submarket of legal services, to which a common set of reimbursement rates must apply,

Eley suggests a categorical approach to identifying reasonable reimbursement rates for prevailing

IDEA plaintiffs. Such an approach generally minimizes consideration of the features of a

particular proceeding in an effort to assess its “complexity” in favor of more generalized

evidence regarding prevailing rates for IDEA practitioners in this jurisdiction.

       While not explicitly stated, this categorical approach is also apparent in the brief

concurrence. In expressing his view that Laffey rates are “appropriate in IDEA cases,” Judge

Kavanaugh implicitly suggests that common rates should apply across all IDEA proceedings,

regardless of the particular novelty or complexity presented by any individual proceeding. Eley,

793 F.3d at 105 (Kavanaugh, J., concurring); see also Price, 792 F.3d at 116–17 (Brown, J.,

concurring) (“[Fee applicants] are entitled to the Laffey rate only if they can establish that the

‘relevant legal market in this action,’ namely representation in IDEA administrative due process

hearings, “is subject to the same hourly rates that prevail in . . . complex federal litigation.”

(quoting Laffey, 572 F. Supp. at 374)).

       This view of IDEA cases as a category of litigation, to which common hourly fee rates

must apply, is also evident in the D.C. Circuit’s subsequent decision in Salazar ex rel. Salazar v.

District of Columbia. 809 F.3d at 64. There, the D.C. Circuit cast its earlier holding in Eley as

resting on its view of “evidence submitted by the District tending to show that, in the particular



                                                  14
context of IDEA claims, there is a submarket in which attorneys’ hourly fees are generally lower

than the rates in either of the Laffey Matrices.” Id. (citing Eley, 793 F.3d at 105). Viewing

IDEA litigation as a “submarket” of the broader Washington, D.C. legal market is another way

of describing the categorical approach suggested in Eley. Thus, Eley suggests that courts seeking

to identify reasonable reimbursement rates should look to evidence of the general prevailing

rates of IDEA practitioners in the District of Columbia without regard to the distinctive

characteristics of any individual IDEA proceeding. Accord Reed v. District of Columbia, No.

CV 14-1887 (JEB), 2015 WL 5692871, at *5 (D.D.C. Sept. 28, 2015).

       Beyond being consistent with the D.C. Circuit’s analysis in Eley, such an approach has

the added benefit of more closely aligning with recent Supreme Court precedent. Indeed, the

Supreme Court has held that courts seeking to identify an appropriate fee award generally should

refrain from looking to the particular features of an underlying proceeding to identify a

reasonable reimbursement rate. Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 553 (2010).

Instead, the Supreme Court has emphasized that a fee award based on the prevailing market rate

in the relevant jurisdiction is presumed to “include[] most, if not all, of the relevant factors

constituting a ‘reasonable attorney’s fee.’” Perdue, 559 U.S. at 553. In particular, “the novelty

and complexity of a case generally may not be used as a ground for [a deviation from an

otherwise reasonable award] because these factors ‘presumably [are] fully reflected in the

number of billable hours recorded by counsel.’” Id. By minimizing the relative complexity or

novelty of a particular IDEA proceeding, which are presumed to be subsumed in the number of

hours reasonably billed by the prevailing attorney, the categorical approach suggested in Eley

reflects this recognized presumption and helps to ensure objective and predictable fee awards for



                                                  15
successful IDEA claimants. See Jones v. District of Columbia, No. 15-CV-155 (BAH), 2015

WL 9907797, at *7 (D.D.C. Oct. 29, 2015).

       This recent precedent notwithstanding, fee award cases in this District have frequently

drawn a distinction between “complex” IDEA cases, for which full Laffey rates may be available,

and “non-complex” cases that generally entitle a prevailing claimant to reimbursement at a

reduced rate. R&R at 11. As accurately described by the Magistrate Judge in this case, “[w]here

the issues are not complex, insofar as there is no pre-hearing discovery, no lengthy argument,

and few, if any, motions, many judges [in this District] have awarded reduced USAO Laffey

Matrix rates.” Id. In particular, prevailing IDEA claimants have been awarded reimbursement at

a rate of three-quarters of the USAO Laffey Matrix for “non-complex” IDEA actions. Id.

Relying on this non-binding authority, the Magistrate Judge here concluded that the plaintiff did

not demonstrate that her administrative action was “particularly complex,” and recommended

reimbursement at three-quarters of the plaintiff’s attorney’s full Laffey rate. Id. at 10–12.

       Distinguishing between “complex” and “non-complex” IDEA cases in identifying

reasonable reimbursement rates is an approach that appears to be at odds with the D.C. Circuit’s

most recent precedent. Moreover, an automatic reduction in the plaintiff’s requested

reimbursement rate based only on the simplicity of an administrative proceeding runs counter to

the Supreme Court’s view that the relative complexity of a matter is generally presumed to be

reflected fully in the number of hours billed. See Perdue, 559 U.S. at 553. Indeed, reduction of

the plaintiff’s reimbursement rate in this manner risks double-counting the relative simplicity of

the underlying proceedings, potentially resulting in an unreasonably meagre fee award. See

Merrick v. District of Columbia, No. CV 14-1174 (ABJ), 2015 WL 5732105, at *8 (D.D.C. Sept.



                                                 16
29, 2015) (“Since an attorney’s total fee award is determined by multiplying the number of hours

expended by the hourly rate, reducing the Laffey rates to reflect the brevity of the case

improperly accounts for the length of the proceedings twice.”); Devore on behalf A.M. v. District

of Columbia, 89 F. Supp. 3d 113, 118 (D.D.C. 2015) (same).

       In the end, the categorical approach required by the Eley Court’s analysis is consistent

with, and buttressed by, the Supreme Court’s warning that the relative complexity of a particular

proceeding is reflected not in the appropriate reimbursement rate, but in the number of hours

reasonably billed by the prevailing attorney. With this in mind, the Court declines to adopt the

Magistrate Judge’s reasoning on this score and will not reduce the plaintiff’s requested

reimbursement rate based on the assessed simplicity of her successful administrative due process

claim. Accord Reed, 2015 WL 5692871, at *5 (finding “improper” the “case-by-case approach”

employed by the Magistrate Judge in recommending differing reimbursement rates for separate

IDEA actions based on the perceived complexity of the individual proceedings). Instead, to

determine whether the plaintiff’s requested reimbursement rate is reasonable, the Court must

consider whether the plaintiff has offered evidence that her requested rate is in line with rates

generally charged by attorneys in IDEA actions in this jurisdiction.

               2.      Reimbursement at Laffey Rates May Be Available Even Absent
                       Evidence that IDEA Cases Qualify as “Complex Federal Litigation”

       Eley holds that IDEA fee applicants bear the burden of demonstrating that any requested

reimbursement rate reflects rates customarily charged by IDEA practitioners in the District of

Columbia. Beyond recommending this general approach to identifying a reasonable

reimbursement rate, however, Eley signals at least two alternative methods by which successful

IDEA claimants may justify reimbursement at full Laffey rates.


                                                 17
       On one hand, as previously noted, see supra n.1, the Laffey Matrix was created to provide

presumptively reasonable reimbursement rates for attorneys engaged in “complex federal

litigation.” Eley, 793 F.3d at 103. As such, Eley clearly holds that a prevailing party seeking

reimbursement under a federal fee-shifting statute may justify reimbursement at full Laffey rates

by demonstrating that the services for which the party seeks reimbursement qualify as “complex

federal litigation.” Thus, for IDEA fee applicants in particular, reimbursement at an attorney’s

full Laffey rate is available where the applicant demonstrates “that IDEA litigation is as complex

as the type of litigation” for which the Laffey Matrix was initially created. Id. at 105.

       In this vein, while the D.C. Circuit has yet to rule definitively on the matter, the case law

in this District offers differing views on whether IDEA cases may be considered “complex

federal litigation” to which Laffey rates presumptively apply. Following Eley, some Judges on

this Court have held that IDEA actions “are infrequently comparable to complex federal

litigation, and therefore, full Laffey rates should not be awarded in such cases.” Snead v. District

of Columbia, No. 1:15-CV-00376 (ESH), 2015 WL 5921901, at *3 (D.D.C. Oct. 7, 2015)

(collecting cases). For example, in Reed v. District of Columbia, the court considered a fee

application submitted by six IDEA claimants who prevailed in separate administrative due

process actions against DCPS and sought reimbursement for their attorneys’ time at full USAO

Laffey rates. 2015 WL 5692871, at *4. In that case, the plaintiffs sought to “demonstrate that

IDEA proceedings are ‘complex federal litigation’ meriting compensation at least at full primary

Laffey rates.” Id. The court disagreed, concluding instead that “IDEA proceedings are

qualitatively dissimilar to most other complex federal litigation,” due largely to the relatively

minimal discovery or novel legal issues presented by such proceedings. Id. at *6. Instead,



                                                 18
relying primarily on prior fee awards in this District, the court granted reimbursement at the

reduced rate suggested by the District. Id. at *7.

       At the same time, however, before and after Eley, other Judges on this Court “‘have

rejected the suggestion that IDEA administrative litigation is categorically less complex than

other forms of litigation, and reaffirmed that IDEA cases are sufficiently complex to allow

application of the Laffey Matrix.’” Merrick, 2015 WL 5732105, at *8 (internal alterations

omitted) (quoting Irving v. D.C. Public Schs., 815 F. Supp. 2d 119, 129 (D.D.C. 2011)). This

latter view is consistent with Judge Kavanaugh’s concurrence that, in his view, prevailing IDEA

claimants should be reimbursed at Laffey rates. Eley, 793 F.3d at 105 (Kavanaugh, J.,

concurring).

       In any case, even assuming that IDEA cases do not fit comfortably among the more

familiar forms of complex federal litigation to which Laffey rates apply, this alone does not bar

reimbursement of successful IDEA claimants at rates comparable to those provided under Laffey.

Indeed, nowhere does Eley require an IDEA fee applicant to demonstrate the general complexity

of IDEA litigation to merit reimbursement at her attorney’s full Laffey rate. On the contrary,

reading Eley to require such a demonstration ignores the possibility that, irrespective of whether

IDEA proceedings qualify as “complex federal litigation,” attorneys who litigate IDEA actions

in this jurisdiction charge rates that are in line with those charged by their peers engaged in bona

fide complex federal litigation. See Laffey, 572 F. Supp. at 374 (granting reimbursement at the

plaintiff’s requested rate upon finding that the legal market for “complex employment

discrimination litigation . . . is subject to the same hourly rates that prevail in other complex

federal litigation”) (emphasis added).



                                                  19
       Indeed, the D.C. Circuit has consistently embraced this alternative method for justifying

reimbursement at full Laffey rates. See Eley, 793 F.3d at 105 n.6 (noting that IDEA fee

applicants “‘are entitled to the Laffey rate only if they can establish that the relevant legal market

in this action, namely representation in IDEA administrative due process hearings, is subject to

the same hourly rates that prevail in complex federal litigation.’” (emphasis added) (quoting

Price 792 F.3d at 116–17 (Brown, J., concurring))). Thus, while the Eley Court’s holding that

the plaintiff in that case failed to justify reimbursement at enhanced Laffey rates relied primarily

on its view of the record evidence in that case, see id. at 101, the D.C. Circuit expressly left open

the possibility that a future IDEA claimant may demonstrate that the prevailing rate for her

attorney’s time is consistent with those reflected in either or both Laffey Matrices, id. at 105. In

particular, as relevant here, a fee applicant seeking reimbursement based on the USAO Laffey

Matrix may support his or her request with, inter alia, “affidavits reciting the precise fees that

attorneys with similar qualifications have received from fee-paying clients in comparable cases.”

Id. at 101 (internal quotations and citation omitted). Upon offering sufficient evidence of this

kind, a fee applicant need not demonstrate that IDEA cases qualify as “complex federal

litigation,” or are otherwise “as complex” as other categories of litigation to which Laffey rates

presumptively apply. Instead, an applicant may justify reimbursement at Laffey rates based

simply on direct evidence of fees typically collected by her attorney and other attorneys engaged

in IDEA litigation in the District of Columbia. Id.

       In sum, where IDEA fee applicants seek reimbursement of attorney’s fees at a full USAO

Laffey rate, Eley suggests that the applicants may meet their burden upon either of two showings.

First, the applicant may demonstrate that IDEA proceedings qualify as “complex federal



                                                 20
litigation,” to which Laffey rates presumptively apply. Second, alternatively, a fee applicant may

demonstrate that rates customarily charged by IDEA practitioners in the District are comparable

to those provided under the USOA Laffey Matrix.

        C.      The Plaintiff’s Unrefuted Evidence Demonstrates that Her Request for
                Reimbursement at Her Attorney’s Full Laffey Rate is Reasonable

        Guided by the recent precedent summarized above, the Court next considers the parties’

evidentiary submissions in connection with the pending motions. Based on the plaintiff’s

unrefuted evidence of the customary rates charged by IDEA practitioners in this jurisdiction, as

supplemented by prior fee awards in this District that have considered similar evidence, the

Court concludes that the plaintiff has met her burden of justifying her request for reimbursement

at her attorney’s full Laffey rate.

        At the outset, the Court observes that the plaintiff does not argue that IDEA

administrative proceedings generally qualify as “complex federal litigation” or that her own

successful IDEA claim presented particular complexity or raised any novel issues of law. See

generally Pl.’s Mem.; Pl.’s Obj. Instead, she argues directly that her requested rate is in line with

rates generally charged by IDEA practitioners in this jurisdiction. As support, the plaintiff points

to evidence of the fees typically charged and collected by special education attorneys in the

District of Columbia.

        Specifically, the plaintiff points to the following evidence: (1) a declaration from her

attorney, describing her extensive experience in the field of special education law, including the

successful litigation of more than 1,600 IDEA administrative due process complaints, and her

practice of “match[ing]” her hourly billing rate to the rate applicable to an attorney of her

experience provided by the USAO Laffey Matrix, Decl. Carolyn Houck, Esq. (“Houck Decl.”),


                                                 21
ECF No. 9-8; (2) two declarations from attorneys who practice together at a law firm in

Washington, DC focusing on special education matters and aver that their firm recently increased

its hourly rates from those provided by the USAO Laffey Matrix to those provided Salazar/LSI

Matrix, which rates are regularly paid by clients who retain the firm on a non-contingency basis,

Decl. Stevie Nabors, Esq. (“Nabors Decl.”), ECF No. 9-9; Decl. Charles A. Moran, Esq.

(“Moran Decl.”), ECF No. 9-10; (3) a declaration from a special education attorney whose

practice in Washington, D.C. focuses on serving indigent clients and who asserts that she

previously charged paying clients at USAO Laffey rates and has received such rates from various

Judges in this jurisdiction, Decl. Alana M. Hecht, Esq. (“Hecht Decl.”), ECF No. 9-11; and

(4) two additional declarations from experienced special education attorneys, each of whom

attests to billing clients in IDEA actions at rates comparable to the rates provided for attorneys of

comparable experience by the USAO Laffey Matrix, Decl. Elizabeth T. Jester, Esq. (“Jester

Decl.”), ECF No. 12-1; Decl. Pierre Bergerson, Esq. (“Bergeron Decl.”), ECF No. 12-2.

       In addition to this direct evidence of rates charged and collected by IDEA practitioners in

the District of Columbia, the plaintiff argues that at least six Judges on this Court have approved

fee awards in “various and similar matters” before this Court providing for reimbursement at full

Laffey rates, Pl.’s Mem. at 5, and offers evidence summarizing requested reimbursement rates for

prevailing attorneys in roughly three dozen recent IDEA actions in this jurisdiction, Pl.’s Reply

Def.’s Cross-Mot. & Opp’n Pl.’s Mot. Summ. J., Ex. 3 (“Plaintiff’s Table of Cases Cited by

Defendant”), ECF No. 12-3.

       In response, the District renews its well-worn argument that Laffey rates generally exceed

the prevailing market rate for attorneys engaged in administrative IDEA actions and proposes



                                                 22
instead reimbursement at a reduced rate in order to reflect these actions’ “unique nature and . . .

reasonable market rates.” Def.’s Resp. at 4–5. According to the District, because administrative

IDEA proceedings often lack certain features commonly associated with litigation in federal

court, the “relevant legal market” in determining the prevailing the rate for IDEA actions “is that

of administrative proceedings rather than complex federal litigation.” Id. at 3–4. Thus,

according to the District, Laffey rates “never should have been applied to IDEA administrative

proceedings[, and its] past application is wrong as a matter of law, does not bind the Court, and

has artificially inflated the rates charged [by attorneys representing IDEA claimants].” Id. at 2

(citing Price, 792 F.3d at 116–18) (Brown, J., concurring)). Acknowledging the split among

Judges on this Court regarding the appropriate reimbursement rate in IDEA actions, the District

suggests that the weight of authority supports reimbursement at its preferred, reduced rate. Id. at

4–7 & n.3 (collecting cases).

       Under Eley, the Court must first determine whether the plaintiff has met her burden of

demonstrating that her requested reimbursement rate is in line with the prevailing market rate for

IDEA practitioners in the District of Columbia. With that in mind, the Court first considers the

evidence submitted by the plaintiff in support of her request for reimbursement at her attorney’s

full Laffey rate before then considering the District’s argument that the plaintiff is entitled to

reimbursement at no more than three-quarters of this requested rate.

               1.      The Plaintiff Has Met Her Initial Burden of Demonstrating that Her
                       Requested Rate is Reasonable

       In addition to her own attorney’s affidavit attesting to her own billing practices at the full

USAO Laffey rate, the plaintiff relies on two categories of evidence to demonstrate that her

requested reimbursement rate is in line with prevailing rates charged by similarly experienced


                                                  23
IDEA attorneys in the District of Columbia: (1) declarations from IDEA practitioners attesting to

their experience in litigating special education matters in this jurisdiction and their billing

practices and customary rates in connection with this work; and (2) recent fee awards in this

District approving reimbursement for successful IDEA claimants at their attorneys’ full Laffey

rates. Each of these categories of evidence is examined in turn.

       First, the plaintiff offers six affidavits from IDEA practitioners (including the plaintiff’s

own attorney) attesting to their customary billing practices and hourly rates. Taken together,

these declarations indicate that attorneys specializing in special education generally charge rates

corresponding to the rate they would be eligible to receive under either the USAO Laffey Matrix

or the Salazar/LSI Matrix. See Nabors Decl. ¶¶ 6–7 (explaining that the declarant’s firm

previously set rates according to the USAO Laffey Matrix and has, since January 1, 2014, aligned

its rates with the Salazar/LSI Matrix); Moran Decl. ¶¶ 7–8 (same); Hecht Decl. ¶ 6 (stating that

the attorney charged fee-paying clients at her USAO Laffey rate); Jester Decl. ¶¶ 11–12;

Bergeron Decl. ¶¶ 8–9. These declarations further indicate that these declarants’ hourly rates are

broadly consistent with those charged by comparably experienced special education attorneys

who practice in the District of Columbia. See, e.g., Jester Decl. ¶ 10 (explaining that the

declarant’s hourly rates “are well within the range of prevailing rates in the District of Columbia

market for legal services in special education cases and related matters based on [the declarant’s]

knowledge of what other attorneys bill in the D.C. metropolitan area”). According to the

plaintiff, these declarations offer the “best evidence of the prevailing market rate” and “clearly

establish that litigators in the District’s IDEA community charges between USAO and LSI

Laffey rates and that they regularly seek them in this Court.” Pl.’s Obj. at 2.



                                                  24
       Short of a comprehensive survey of the rates charged by most, if not all, IDEA attorneys

in this area, the most persuasive evidence of the current market rate for IDEA services in this

jurisdiction would be evidence of the actual rates charged by a representative sampling of

attorneys engaged in such actions, as the plaintiff has provided. Nonetheless, standing alone, the

declarations offered by the plaintiff in this case leave some uncertainty as to which IDEA

practitioners in this jurisdiction regularly collect fees comparable to those supplied by the USAO

Laffey Matrix. Most notably, while each of the declarants avers that he or she charges, or has

charged, paying clients at Laffey rates, the declarants each fail to specify what proportion of their

clients actually pay these rates. See, e.g. Moran Decl. ¶ 9 (stating that “enhanced” Laffey rates

“are regularly paid by clients who retain the [declarant’s] firm to litigate cases on a non-

contingency basis,” but failing to indicate what portion of the firm’s clients retain the firm under

such an arrangement). Further exacerbating this lingering uncertainty, the plaintiff elsewhere

offers evidence that tends to suggest that few, if any, IDEA claimants are able to afford

representation in connection with their administrative due process claim. See Pl.’s Mem. at 7

(indicating that “the vast majority of special education attorneys are dependent upon the IDEA’s

fee-shifting statute for payment”). In this light, evidence of rates typically “charged” by IDEA

attorneys provides relatively little insight into the rate these attorneys could command in a more

traditional market for legal service. Accord Merrick, 2015 WL 5732105 at *9 n.7 (“[G]iven the

existence of the fee-shifting statute in [IDEA cases] and the relative rarity of paying special

education clients, one can hardly say that a ‘market’ exists for services similar to the services

offered in this case.”). Consequently, these declarations do not demonstrate conclusively the

prevailing rates at which IDEA attorneys in this jurisdiction are actually paid for their services.



                                                 25
         The plaintiff supplements this evidence, however, by pointing to recent fee awards in this

District in which prevailing IDEA claimants were reimbursed at full Laffey rates.5 In reviewing

this evidence, the Court is cognizant that such past fee awards present several drawbacks as

evidence of the prevailing market rate for IDEA services. Most notably, given the practical

realities of fee litigation generally, as well as challenges associated with recovery from the

District of attorneys’ fees in IDEA litigation in particular, prior fee awards may fail to reflect the

accurate prevailing market rate for IDEA practitioners in this jurisdiction. Indeed, given that the

vast majority of special education attorneys rely on fee-shifting to sustain their practice, these

prior awards may understate prevailing market rates for special education attorneys for at least

three reasons.

         First, and most importantly, following an underlying merits proceeding, prevailing IDEA

attorneys have a powerful incentive to minimize further litigation and obtain prompt payment for

their services. This motivation to avoid follow-on fee litigation may account for at least some of

the below-Laffey IDEA fee awards that stem from fee applications seeking reimbursement at

below-Laffey rates. Jones, 2015 WL 9907797, at *9 & n.9. In particular, recognizing that a

request for reimbursement at an attorney’s full Laffey rate is likely to provoke a challenge from

the District, prevailing attorneys may request reimbursement at below-market rates in an effort to

secure timely reimbursement and avoid further litigation. See Makray v. Perez, No. CV 12-520

(BAH), 2016 WL 471271, at *12 (D.D.C. Feb. 8, 2016). For this reason, “the reimbursement

rates reflected in recent fee awards may not reflect the true market value of services rendered by

prevailing civil rights attorneys because fee-shifting often occurs . . . after years of litigation over


5
         The plaintiff identifies six Judges on this Court who have awarded Laffey rates in “various and similar
matters,” Pl.’s Mem. at 5, without complete citations to these cases.

                                                         26
substantive issues, and only after subsequent (and increasingly complex) fee litigation.” Id. at

*14; see also Pl.’s Mem. at 7–8 (explaining that, due to the typical reliance on fee-shifting, IDEA

attorneys often do not receive compensation for their efforts for more than two years after taking

on a case).

       Much the same, many IDEA fee applications in this District, like the present application,

are referred to Magistrate Judges, who are then responsible for recommending a proposed

reimbursement rate and total fee award. See, e.g., Gaston v. District of Columbia, No. CV 14-

1249 TSC/DAR, 2015 WL 5029328, at *7 (D.D.C. Aug. 26, 2015) report and recommendation

adopted, No. 14-CV-1249 (TSC/DAR), 2015 WL 5332111 (D.D.C. Sept. 10, 2015); Collins v.

District of Columbia, No. 15-CV-00136 (KBJ), 2015 WL 7720464, at *2 (D.D.C. Nov. 30,

2015). Where a plaintiff’s proposed reimbursement is contested, litigation before a magistrate

judge generally entails substantive briefing by both parties, further delaying the point at which a

prevailing attorney is compensated for his or her services. Thereafter, though the recommended

reimbursement rate may underestimate the actual prevailing rate for these services, plaintiffs

who object to such a recommendation face the prospect of delaying reimbursement still further.

Again, the overriding desire to hasten reimbursement, even at potentially below-market rates,

may account for the many recommended IDEA fee awards based on below-Laffey rates that are

adopted over no objection from the parties.

       Even where a prevailing IDEA claimant endeavors to challenge a below-market

reimbursement rate, decisions from this Court reflect divergent views on whether Laffey rates are

reasonable in IDEA cases. See Reed, 2015 WL 5692871, at *5; see also Young v. District of

Columbia, 893 F. Supp. 2d 125, 130 (D.D.C. 2012) (“In this court, there has not been a unified



                                                27
approach to the proper rates for attorneys’ fees in IDEA cases, and there is authority that would

support a range of approaches.”). This general lack of uniformity in both approach and outcome

provides, at best, a muddled view of the prevailing rate at which prevailing IDEA claimants

receive reimbursement for their attorneys’ efforts on their behalf. Confronted with this

uncertainty, and this Circuit’s still developing attorneys’ fees jurisprudence, see, e.g., Salazar,

809 F.3d at 64, prevailing IDEA claimants and their attorneys may understandably choose to

accept immediate reimbursement at reduced rates in lieu of prolonged and unpredictable fee

litigation.

         Nonetheless, despite the muddle and the practical difficulties in relying on prior fee

awards to identify a prevailing market rate, the D.C. Circuit has consistently held that evidence

of such awards help inform the Court’s attempt to identify a reasonable reimbursement rate in a

particular case. See, e.g., Eley, 793 F.3d at 101 (quoting Covington, 57 F.3d at 1109).6 With this

in mind, based on the plaintiff’s asserted evidence, a review of recent IDEA fee awards indicates

fairly broad support among Judges on this Court for reimbursement at or above full USAO

Laffey rates, at least for “complex” IDEA administrative proceedings, consistent with the

concurrence of Judge Kavanaugh in Eley. 7 As previously discussed, supra Part III.B.1., many of



6
          While the D.C. Circuit has made clear that the parties may rely on prior fee awards to demonstrate the
prevailing market rate for a particular category of legal services, the Circuit has provided comparatively little
guidance to assist district courts in evaluating such evidence. For example, it remains unclear whether courts should
seek to identify the reimbursement rate underlying the majority of recent awards, or instead consider what rate has
been adopted by the majority of Judges in this jurisdiction. This distinction is particularly significant where, as here,
a small number of Judges are responsible for a disproportionate share of recent fee awards.
7
          See Green v. District of Columbia, 102 F. Supp. 3d 15, 23 (D.D.C. 2015) (Mehta, J.); Salmeron v. District
of Columbia, 77 F. Supp. 3d 201, 210 (D.D.C. 2015), vacated on other grounds, 113 F. Supp. 3d 263 (D.D.C. 2015)
(Walton, J.); Thomas v. District of Columbia, 908 F. Supp. 2d 233, 237 (D.D.C. 2012) (Howell, J.); A.S. v. District
of Columbia,842 F. Supp. 2d 40, 48–49 (D.D.C. 2012) (Rothstein, J.); Young, 893 F. Supp. 2d at 131 (D.D.C.
2012) (Jackson, J.); Fisher v. Friendship Pub. Charter Sch., 880 F. Supp. 2d 149, 155 (D.D.C. 2012) (Lamberth,
J.); Cox v. District of Columbia, 754 F. Supp. 2d 66, 75–76 (D.D.C. 2010) (Kessler, J.); Jackson, 696 F. Supp. 2d at
101–03 (Urbina, J.); Brown v. Jordan P.C.S., 539 F. Supp. 2d 436, 437–38 (D.D.C. 2008) (Leon, J.); Coleman v.

                                                          28
these decisions rely on the traditional distinction used in this jurisdiction between “complex” and

“non-complex” IDEA cases, with cases presenting greater complexity warranting more generous

reimbursement rates. The continued viability of this method of distinguishing among IDEA

proceedings based on purported complexity in order to identify the appropriate reimbursement

rate for prevailing IDEA attorneys is uncertain following the D.C. Circuit’s recent Eley decision.

Id. In any event, however, while far from a settled issue following Eley, the plaintiff’s present

request for reimbursement at her attorney’s full Laffey rate finds some support in this Court’s

prior fee awards.

        Lastly, the plaintiff suggests that the challenges associated with obtaining reasonable

compensation renders IDEA cases sufficiently “undesirable” as to merit more generous

reimbursement rates for successful IDEA claimants. Pl.’s Mem. at 6–10. 8 According to the

plaintiff, while the “vast majority of IDEA cases in the District involve indigent minority parents

of disabled children who are unable to advance costs for legal services[,] DCPS’ routinely

engages tactics which unreasonably complicate and protract litigation in IDEA cases.” Id. at 7.

Beyond general challenges associated with deferred payment through fee-shifting, the plaintiff

asserts that the District “aggravates these circumstances by employing tactics aimed at deterring

attorneys from litigating special education claims.” Id. at 8. Most significantly, the plaintiff

reports that the District routinely offers settlement agreements to IDEA claimants that offer some


District of Columbia, No. 03–cv–126 (HHK), 2007 WL 1307834, at *2–*4 (D.D.C. May 3, 2007) (Kennedy, J.);
Kaseman v. District of Columbia, 329 F. Supp. 2d 20, 25–26 (D.D.C. 2004) (Huvelle, J.).
8
          The plaintiff’s argument on this front draws on the Fifth Circuit’s enumeration of twelve factors that may
be used by courts to identify an appropriate fee award in a particular case. See Johnson v. Georgia Highway Exp.,
Inc., 488 F.2d 714, 717–19 (5th Cir. 1974) abrogated on other grounds by Blanchard v. Bergeron, 489 U.S. 87
(1989). As the D.C. Circuit has explained, given the current preference for calculating fee awards based on the
lodestar method employed here, “[m]uch dispute has occurred, and some still exists, as to which, if any, of the[se]
factors may be considered for purposes of multiplication rather than in the original lodestar computation.” Save Our
Cumberland Mountains, Inc. v. Hodel, 857 F.2d 1516, 1522 (D.C. Cir. 1988) (collecting cases).

                                                        29
portion of the plaintiff’s requested relief in exchange for the waiver of all or nearly all attorneys’

fees to which the plaintiff would otherwise be entitled. Id. at 8–9. For example, in the present

case, the plaintiff reports that the District offered a settlement agreement that conditioned

DCPS’s evaluation of T.F. upon waiver of all but $1,500 in attorneys’ fees and any right to

additional compensatory education to which T.F. may be entitled. Id. at 9. The plaintiff’s

assertions on this front are echoed in two of the declarations she submitted in support of her

present fee request. See Nabors Decl. ¶ 6 (describing practices that, in the declarant’s view,

“have increased the cost of litigation and heightened the risk involved in litigating cases under

the IDEA”); Moran Decl. ¶ 7 (same). This evidence of the distinct challenges presented by the

District’s litigation tactics may be probative of an otherwise hidden burden on the vindication of

the valuable rights provided under the IDEA, but the plaintiff offers no authority for the

proposition that she may rely on such evidence to justify her request for reimbursement at full

Laffey rates.

       Even absent consideration of this last category of evidence, however, the plaintiff has

presented two of the three types of evidence the D.C. Circuit has identified as probative of the

prevailing rate for IDEA services in the District of Columbia. In addition to her own attorney’s

description of her billing rates and practices, the plaintiff has provided both “affidavits reciting

the precise fees that attorneys with similar qualifications have received from fee-paying clients in

comparable cases;” and “evidence of recent fees awarded by courts or through settlement to

attorneys with comparable qualifications handling similar cases.’” Eley, 793 F.3d at 101

(internal quotations omitted) (quoting Covington, 57 F.3d at 1109). Taken together, this

evidence persuasively demonstrates both that IDEA practitioners in the District of Columbia



                                                  30
routinely seek reimbursement at full Laffey rates and that a majority of Judges on this Court have

found such rates reasonable for at least some IDEA cases.

       Accordingly, the plaintiff has met her burden of demonstrating that her requested

reimbursement rate is in line with those prevailing in the District for services similar to those

provided by her attorney in this case. As such, the Court must presume that this hourly rate is

reasonable, with the burden on the District to “provide specific contrary evidence tending to

show that a lower rate would be appropriate.” See Covington, 57 F.3d at 1109–11.

Consequently, to resolve the present motions, the Court must next consider the evidence offered

by the District to rebut this presumption of reasonableness.

               2.      The District Fails to Rebut Evidence that the Plaintiff’s Requested Rate
                       is in Line with Prevailing Rates for Similar Services in this Jurisdiction

       Having concluded that the plaintiff has met her initial burden, and is therefore

presumptively entitled to reimbursement at her requested rate, the Court next considers whether

the District has presented sufficient evidence to demonstrate that reimbursement at the plaintiff’s

attorney’s full Laffey rate would be unreasonable. Arguing that reimbursement at no more than

three-quarters of the plaintiff’s attorney’s Laffey rate is reasonable, the District relies heavily on

prior fee awards in this District awarding prevailing IDEA claimants fees based on this reduced

rate. As discussed below, mindful of the inherent shortcomings of this evidence, particularly

following Eley, the Court is not persuaded that the District has effectively rebutted the plaintiff’s

evidence of the actual prevailing rate for IDEA services in this jurisdiction.

       Contending that the plaintiff’s requested reimbursement rate is unreasonably high, the

District argues principally that reimbursement at the plaintiff’s attorney’s Laffey rate is

unwarranted due to the relative simplicity of the plaintiff’s successful administrative due process


                                                  31
claim. Thus, because this actionlike many IDEA administrative actionslacked certain

features of traditional federal litigation, the District suggests that the “relevant legal market is

that of administrative proceedings rather than complex federal litigation.” Def.’s Opp’n at 4;

Def.’s Resp. at 4. Moreover, the District argues that the plaintiff’s present request in

unreasonable because the Laffey Matrix “has been rejected in cases far more complex than the

relatively simple IDEA administrative case at bar.” Def.’s Opp’n at 6. 9 In support, the District

cites a collection of recent fee awards in this jurisdiction in which successful IDEA claimants

were reimbursed at three-quarters of their attorneys’ full Laffey rates. Id. at 8 & n.3, 12 & n.4

(collecting cases); see also Def.’s Resp. at 4–5 & n.3.10

         At the outset, as previously noted, supra Part III.B.1., the District’s effort to cast the

underlying proceeding in this action as non-complex is generally misplaced following Eley.

Moreover, even taken on its own terms, the District’s reliance on pre-Eley fee awards is

insufficient to overcome the plaintiff’s own evidence of recent IDEA fee awards providing

reimbursement at full Laffey rates to prevailing claimants. Of the thirty-one cases cited by the

District, twenty-eight were among the cases cited by the District to the D.C. Circuit in Eley.

Compare Def.’s Opp’n Pl.’s Mot. Fees & Costs, Eley v. District of Columbia, No. 11-309


9
          The District half-heartedly argues that payment of attorneys’ fees is not required under the IDEA fee-
shifting provision. Def.’s Opp’n at 7; Def.’s Reply at 6. As previously noted, however, supra Part II.,
“notwithstanding the apparently permissive language of the statute, the Supreme Court has interpreted similar
language in other fee-shifting contexts to mean that the prevailing plaintiff ‘should ordinarily recover an attorney’s
fee unless special circumstances would render such an award unjust.’” Price, 792 F.3d at 114–15 (citing
authorities). The District puts forward no such “special circumstances” in this case, and the Court, in its discretion,
finds no basis for declining to reimburse the plaintiff for the attorneys’ fees she incurred in vindicating her child’s
civil rights.
10
          The District’s heavy reliance on this collection of recent fee awards is difficult to square with its assertion
elsewhere that “‘[a] blunderbuss array of cases specifically selected to support a low hourly rate does not assist the
District Court in determining the prevailing community rate.’” Def.’s Opp’n at 4 (quoting Nat'l Ass’n of Concerned
Veterans, 675 F.2d at 1325). Given that the District offers no additional evidence of the prevailing rate for IDEA
services in this jurisdiction, the District’s effort to minimize the significance of such prior awards appears largely
self-defeating.

                                                           32
(BAH), at 12–13, nn.7–8 with Def.’s Opp’n at 8 n.3. Of these twenty-eight decisions, eighteen

involved a collection IDEA fee cases that were litigated simultaneously and resolved by a single

Magistrate Judge in virtually identical opinions in 2012. 11 Of the remaining ten cases, four

involved plaintiffs who requested below-Laffey rates in their initial fee applications or raised no

objection to a Magistrate Judge’s R&R for reimbursement at that rate, with the six remaining

cases decided by a Magistrate Judge or one of four District Judges on this Court who rejected the

fee applicants’ requests for full USAO Laffey rates due to lack of complexity. 12

        Beyond these twenty-eight cases, the new, post-Ely decisions cited by the District suggest

only that IDEA claimants seeking reimbursement at full Laffey rates bear the burden of

proffering sufficient evidence to show that such rates are reasonable. First, in Wilson v. District

of Columbia, 777 F. Supp. 2d 123, 127 (D.D.C. 2011), the district court declined to grant

summary judgment in favor of a plaintiff whose request for reimbursement at a below-Laffey rate



11
          See Davis v. District of Columbia, 864 F. Supp. 2d 110 (D.D.C. 2012); Flores v. District of Columbia, 858
F. Supp. 2d 95 (D.D.C. 2012); Flores v. District of Columbia, 857 F. Supp. 2d 15 (D.D.C. 2012); Huntley v. District
of Columbia, 860 F. Supp. 2d 53 (D.D.C. 2012); Huntley v. District of Columbia, 859 F. Supp. 2d 25 (D.D.C.
2012); Jones v. District of Columbia, 859 F. Supp. 2d 149 (D.D.C 2012); Petway v. District of Columbia, 858 F.
Supp. 2d 70 (D.D.C. 2012); Sykes v. District of Columbia, 870 F. Supp. 2d 86 (D.D.C. 2012); Wallace v. District of
Columbia, 42 F. Supp. 3d 43 (D.D.C. 2012); Wood v. District of Columbia, 864 F. Supp. 2d 82 (D.D.C.
2012); Young v. District of Columbia, 869 F. Supp. 2d 1 (D.D.C. 2012); Jones v. District of Columbia, No. 11–cv–
168 AK, 2012 WL 1664231 (D.D.C. May 11, 2012); Scott v. District of Columbia, No. 11–cv–165 AK, 2012 WL
1633207 (D.D.C. May 9, 2012); Huntley v. District of Columbia, No. 11–cv–157 AK, 2012 WL 1569553 (D.D.C.
May 3, 2012); Huntley v. District of Columbia, No. 11–cv–164 AK, 2012 WL 1596724 (D.D.C. May 7,
2012); Cousins v. District of Columbia, No. 11–cv–172 AK, 2012 WL 1439033 (D.D.C. Apr. 26, 2012); Crawford
v. District of Columbia, No. 11–cv–174 AK, 2012 WL 1438985 (D.D.C. Apr. 26, 2012); Gorman v. District of
Columbia, No. 11–cv–150 AK, 2012 WL 1438977 (D.D.C. Apr. 26, 2012).
12
          Johnson v. District of Columbia, 850 F. Supp. 2d 74, 75 (D.D.C. 2012) (applicant requested below-Laffey
rate); Parks v. District of Columbia, 895 F. Supp. 2d 124, 131–32 (D.D.C. 2012) (same); Carter v. District of
Columbia, 894 F. Supp. 2d 46, 53–54 (D.D.C. 2012) (below-Laffey rate adopted without objection); Santamaria v.
District of Columbia, 875 F. Supp. 2d 12, 21 (D.D.C. 2012) (Contreras, J.); McClam v. District of Columbia, 808 F.
Supp. 2d 184, 190 (D.D.C. 2011) (Collyer, J.); Rooths v. District of Columbia, 802 F. Supp. 2d 56 (D.D.C.
2011) (Friedman, J.); Gray v. District of Columbia, 779 F. Supp. 2d 68, 73 (D.D.C. 2011) (Kessler, J.); Agapito v.
District of Columbia, 525 F. Supp. 2d 150, 155 (D.D.C. 2007) (Collyer, J.); Moss v. District of Columbia, No. 11–
994 (JEB/JMF), 2012 WL 4510682, at *3 (D.D.C. July 12, 2012) (Facciola, M.J.); Wright v. District of Columbia,
No. CIV.A. 11-0384 AK, 2012 WL 79015, at *3 (D.D.C. Jan. 11, 2012) (applicant request below-Laffey rate).

                                                        33
was supported only by evidence that her requested rate was less than the rate supplied by the

Laffey Matrix. Similarly, in A.C. ex rel. Clark v. District of Columbia, 674 F. Supp. 2d 149, 155

(D.D.C. 2009), the court declined to award full Laffey rates where the plaintiff offered no

evidence to support such an award beyond “merely indicat[ing] his years of experience as a

lawyer and request[ing] that the trial court take judicial notice of his qualifications.” The final

case included among this collection involved adoption by a District Judge of an R&R

recommending reimbursement at a reduced rate without objection from the plaintiff, who had

unsuccessfully initially sought reimbursement at USAO Laffey rates before a Magistrate Judge.

Briggs v. Gov’t of District of Columbia, No. 14-CV-1254 (TSC), 2015 WL 1731511, at *1

(D.D.C. Apr. 2, 2015). On balance, this authority stands for the undisputed proposition that the

failure to present sufficient evidence to demonstrate that a requested rate is reasonable, or to

contest a recommended award based on a below-Laffey rate, precludes reimbursement at full

Laffey rates.

       Nonetheless, given the drawbacks of looking to prior fee awards to identify prevailing

market rates, supra Part III.C.1., as well as evidence that the cases cited by the District reflect

only a portion of recent IDEA fee awards in this jurisdiction, id., the extent to which the Court

may rely on the authority offered by the District in this case is unclear. Moreover, since nearly

all of the prior fee awards in this District pre-date Eley, the Court’s consideration of this prior

authority must take into account the guideposts identified above, supra Part III.B. In particular,

to the degree that prior fee awards rely to some degree on the distinction between “complex”

IDEA cases, for which full Laffey rates apply, and “non-complex” IDEA cases, for which fee

applicants are entitled only to three-quarters of the otherwise applicable Laffey rate, these



                                                  34
decisions appear to be inconsistent with the categorical approach recommended in Eley, see

supra Part III.B.1.13 Instead, viewing IDEA cases as a class of litigation, there is ample support

among the Judges on this Court, as well as at least one D.C. Circuit Judge, to conclude that

prevailing claimants may obtain reimbursement at their attorneys’ full Laffey rates upon an

adequate showing that these rates are in line with the prevailing market rate for IDEA attorneys

in the District of Columbia. On balance, then, the evidence offered by the District on this front is

alone insufficient to rebut the plaintiff’s evidence of recent fee awards providing reimbursement

at full Laffey rates for prevailing IDEA attorneys.

        The District likewise fails to rebut the plaintiff’s proffered evidence reflecting the actual

rates charged by IDEA attorneys in this jurisdiction. As explained above, this evidence tends to

demonstrate that those attorneys who have offered declarations in this case typically request and

receive reimbursement from this Court at full Laffey rates and, while maintaining relatively few

fee-paying clients, charge and receive such fees from these clients. The District offers no

evidence of its own to refute these declarations. Instead, the District argues that the plaintiff “has

given no indication of a market rate, other than their [SIC] self-serving affidavits that essentially

declare ‘this is the market rate.’” Def.’s Opp’n at 10.

        The District has a point, and, in reviewing these declarations, the Court notes that

evidence of this sort, particular where the declarants rely primarily on fee-shifting to support

their own practices, presents drawbacks of its own. Nonetheless, in identifying the evidence



13
          Much the same, though the District points to prior instances in which the plaintiff’s attorney herself
received reimbursement at the reduced rate proposed by the District, Def.’s Opp’n at 8–9, these prior fee awards do
not constrain the Court’s analysis in this case. As this Court has elsewhere explained, a particular attorney whoin
a prior case requests or receives reimbursement at a particular rateis not precluded from receiving a more
generous rate in a later case. Makray, 2016 WL 471271, at *12. Indeed, there may be reason to believe that an
attorneys’ repeated success in a particular field ultimately warrants an increased reimbursement rate. Id.

                                                        35
parties may submit to demonstrate prevailing market rates for a particular category of litigation,

the D.C. Circuit has explicitly held that fee applicants may submit “affidavits reciting the precise

fees that attorneys with similar qualifications have received from fee-paying clients in

comparable cases.” Eley, 793 F.3d at 101 (quoting Covington, 57 F.3d at 1109). 14

         Here, the plaintiff has offered evidence from six declarants tending to demonstrate the

rate at which comparably experienced attorneys are typically compensated for the services she

received in connection with her successful administrative due process claim. The plaintiff

having done so, the District is required to “provide specific contrary evidence tending to show

that a lower rate would be appropriate.” Covington, 57 F.3d at 1109–10 (quoting Nat’l Ass’n of

Concerned Veterans, 675 F.2d at 1326). Since the District has declined to offer any affirmative

evidence on this front, beyond a selective sampling of prior fee awards in this jurisdiction, the

plaintiff’s declarations represent the only evidence in the record reflecting the actual rates

charged and collected in the relevant market. To the extent that this evidence alone is

inconclusive, the plaintiff has further supplemented these declarations with evidence of recent

fee awards in this District that support her request for reimbursement at her attorney’s full Laffey

rates. Absent positive evidence that the plaintiff’s requested rate is unreasonably high, and that

the reduction the District seeks would be appropriate in this case, the District’s broad attack on

the plaintiff’s offered declarations does little to rebut the presumption that the plaintiff’s

requested reimbursement rate is reasonable.




14
          In fact, consistent with the plaintiff’s suggestion that such declarations provide the best evidence of the
prevailing market rate for legal services similar to those for which a fee applicant seeks reimbursement, the D.C.
Circuit appears to have “downplayed reliance on fee awards made in other cases as the measure of the . . . prevailing
rate” for such services. Makray, 2016 WL 471271, at *14 (citing Salazar, 809 F.3d at 64 n.1).

                                                         36
        Finally, the District argues for the first time in reply that it maintains a duty to closely

examine IDEA fee applications and contest requests, like the plaintiff’s request, that the District

deems “wholly unreasonable.” Def.’s Reply Pl.’s Opp’n Def.’s Cross-Mot. Summ. J. (“Def.’s

Reply”) at 5–6, ECF No. 16. Citing prior efforts to process and pay IDEA fee applications

without resort to litigation, the District contends that this earlier process “resulted in little success

in avoiding litigation and excessive abuse.” Id. at 6. As a result, the District suggests that “in an

effort to protect public funds, DCPS, as guided by the IDEA and Court precedent, must exercise

its own discretion in determining which activities are reasonable, necessary, and legally

reimbursable.” Id.

        The District’s commitment to protect the public fisc is no doubt sincere, and the Court is

mindful of the difficult policy judgments demanded of public officials seeking to balance the

imminent needs of disabled children with the necessary restraints of limited resources.

Nonetheless, the District’s present protestations regarding its duty to contest all IDEA fee

applicants seeking reimbursement at full Laffey rates is belied by the District’s embrace, in

another context, of automatic reimbursement for prevailing parties at even more generous rates.

Indeed, although mentioned by neither party, the Court notes that the District of Columbia

recently adopted the Salazar/LSI Matrix as a means of calculating recoverable attorneys’ fees in

actions to enforce various wage and hour laws. See Wage Theft Prevention Amendment Act of

2014, 2014 District of Columbia Laws 20-157 (Act 20-426) § 2(f) (codified at D.C. Code § 32-

1308(b)(1)). In fact, automatic reimbursement at these more generous rates is available even for

plaintiffs who, like the plaintiff in the instant case, prevail in administrative proceedings. Id. §

2(h) (codified at D.C. Code § 32-1308.01(m)(1)). Given the District’s judgment that



                                                   37
reimbursement at enhanced Laffey rates is presumptively appropriate in administrative actions to

vindicate an employee’s right to legal compensation from their private employer, the Court sees

no reason why attorneys who successfully demonstrate that the District itself has violated the

rights of disabled children to a free and appropriate public education should be compensated at a

rate below those proposed by the plaintiff.

                                   *               *              *

       Confronted with the plaintiff’s persuasive evidence demonstrating that her requested

reimbursement rate is well in line with the prevailing market rate in this jurisdiction for the

services she received in connection with her successful IDEA administrative due process claim,

the District has failed to provide specific contrary evidence showing that its preferred, reduced

rate reimbursement rate is appropriate. Accordingly, the plaintiff’s request for reimbursement at

her attorney’s full Laffey rate of $460 per hour for the 65.8 non-travel hours her attorney billed in

connection with this matter is granted. Over no objection from the plaintiff, three additional

hours will be reimbursed at half of this hourly rate, reflecting travel time billed by the plaintiff’s

attorney.

IV.    CONCLUSION

       For the foregoing reasons, the plaintiff’s objection to the R&R is sustained, and both

parties’ motions for summary judgment are granted in part and denied in part. Having prevailed

in her effort to obtain a long-delayed evaluation of her child’s eligibility for special education

services under the IDEA, the plaintiff is entitled to reimbursement of attorneys’ fees and

litigation costs she incurred in pursuing her successful administrative due process claim.

Further, because she has met her burden of justifying her requested reimbursement rate for the



                                                  38
hours her attorney reasonably expended in connection with this effort, the plaintiff is entitled to

reimbursement for 65.8 hours of her attorney’s time at an hourly rate of $460 and an additional

three hours of her attorney’s travel time at an hourly rate of $230. As a result, in addition to the

uncontested $710 in litigation costs, the District shall pay the defendant $30,958 in attorneys’

fees, for a total award of $31,668. An appropriate Order accompanies this Memorandum

Opinion.



       Date: March 25, 2016                                            Digitally signed by Hon. Beryl A.
                                                                       Howell, Chief Judge
                                                                       DN: cn=Hon. Beryl A. Howell, Chief
                                                                       Judge, o, ou=U.S. District Court for the
                                                                       District of Columbia,
                                                                       email=Howell_Chambers@dcd.uscour
                                                                       ts.gov, c=US
                                                                       Date: 2016.03.25 13:47:20 -04'00'
                                                      _________________________
                                                      BERYL A. HOWELL
                                                      Chief Judge




                                                 39